Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 L1 recites “wherein the valve seat is configured to fixed to the main body”, the Office suggests that the limitation is amended to --wherein the valve seat is configured to be fixed to the main body--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Krohn (US 8,899,256).
Regarding claim 1, Krohn (US 8,899,256) teaches in Figs. 1-6 (see at least Figs. 1-2a) of a receptacle (female member 100) comprising: a main body (housing 104) defining an inlet (end 120) and an outlet (end 110); a spring retainer (see the rear portion of the cartridge comprising a spring stop 130) disposed in the main body; a valve seat (see the forward portion of the cartridge comprising at least valve seat 142 and annular seals 150, 162) disposed in the main body; a poppet (first valve 140) configured to slide between a closed position (see Fig. 2) and an open position (not shown but understood that it is the position when the valve 140 is pushed rearwards by the male member 200 allowing fluid communication from the male coupling to the female coupling), wherein the poppet is slidably engaged with the spring retainer between the closed position and the open position and is engaged with the valve seat in the closed position (see at least Figs. 1-2a); and a spring (spring 147) engaged with the spring retainer and the poppet to bias the poppet to engage the valve seat in the closed position, wherein the spring retainer, the valve seat, the poppet, and the spring are Thus, the device of Krohn meets all the limitations of claim 1.
Regarding claim 2 and the limitation of the receptacle of claim 1, wherein the valve seat is configured to confine the spring retainer, the poppet, and the spring within the main body; the device of Krohn meets this limitation as shown in at least Figs. 1-2a. 
Regarding claim 3 and the limitation of the receptacle of claim 2, wherein the valve seat is removable from the main body via the inlet to enable the spring retainer, the poppet, and the spring to be removed from the main body via the inlet; the device of Krohn meets this limitation as shown in at least Figs. 1-2a with the poppet 140, valve seat 142, the spring 147 and the spring retainer 130 being part of a removable cartridge assembly 101 that allows all of these components to be able of being pulled away from the main body via inlet 120.
Regarding claim 7 and the limitation of the receptacle of claim 1, wherein the valve seat is configured to fixed to the main body via threads when disposed in the main body; the device of Krohn meets this limitation as shown in at least Figs. 1-2a with the valve seat portion of the removable cartridge assembly 101 having external threads that allows the removable cartridge assembly 101 to be removably attached to the housing 104 (see at least C2 L40 L54 for more details). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krohn (US 8,899,256) in view of Kufsteiner (AT 302757).
Regarding claims 8-9, while the device of Krohn teaches the limitation of the valve seat and the main body defines an inner void (the inner space of the housing 104, in particular, the one at the inlet end 120), the device of Krohn fails to explicitly disclose the limitations of “wherein the main body defines an inner void configured to receive a tool for unthreading the valve seat from the main body” (claim 8) and “wherein the valve seat include flats configured to receive a tool for unthreading the valve seat from the main body, wherein the flats are exposed to the inlet when the valve seat is disposed in the main body to enable the tool to extend through the inlet to engage the flats” (claim 9) [Notice that the valve seat portion of the removable cartridge assembly 101 of the device of Krohn comprises external threads that allows the removable cartridge assembly 101 to be removably attached to the housing 104 (see at least C2 L40 L54 for more details) but fails to explicitly teach the use of a tool and flats to aid in threading in the assembly]. However, valve seats comprising flats or means to allow a tool to aid in threading in the assembly is known in the art. 
Kufsteiner (AT 302757) teaches in Figs. 1-2 (in particular Fig. 2) of a threaded valve seat assembly for a valve which includes triangular longitudinal grooves 7 defining flat surfaces within bore 5 of the valve seat 1 that are used with a screwing 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve seat portion of the removable cartridge assembly 101 to have triangular longitudinal grooves 7 defining flat surfaces within an internal bore of the valve seat (see the inner bore near seal 162 that is exposed to the inlet 120) in a similar manner as taught by Kufsteiner since such a modification aids a user in easily assembling/disassembling the threadable cartridge 101 to the housing by inserting a correspondingly-shaped screw tool into the inner space of the housing at the inlet 120 and engaging the flat surfaces of the grooves 7 with the tool to aid in screwing in or out the cartridge 101. Thus, the device of the combination of Krohn in view of Kufsteiner (abbreviated as Kr/Ku) meets all the limitations of claims 8-9.    
Regarding claim 10 and the limitation of the receptacle of claim 9, wherein the valve seat comprises a body (see the body of the valve seat 142) and a seat disc (seal 150), wherein the seat disc is coupled to a side of the main body opposite the flats, wherein the seat disc is configured to engage the poppet in the closed position; the device of the combination of Kr/Ku meets this limitation as shown in at least Figs. 1-2a of Krohn teaching of the cartridge 101 having a valve seat portion including valve seat 142 and annular seal 150 and with at least Fig. 2 of Kufsteiner teaching of grooves 7 that aid in screwing in or out a threaded assembly.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,184,569. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the claims of the patent either explicitly or implicitly anticipates all the limitations of the claims of the present application. Notice that independent claims 1 and 11 of the present application broadly claims a receptacle comprising a main body, a spring retainer, a valve seat , a poppet, a spring and in the case of claim 1, claiming that the spring retainer, the valve seat, the poppet and the spring are removable from the main body via the inlet and in the case of claim 11, claiming a plurality of steps/surfaces and inner diameters to allow the components to be mounted. Claims 1-23 of the patent claims in more specific detail a receptacle comprising a main body, a spring retainer, a valve seat , a poppet, a spring with the components having a plurality of diameters that allow the spring retainer, the valve seat, the poppet and the spring to be removable from the main body via the inlet port in the same manner as the claims of the present application. Following the rationale in In re 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.